DETAILED ACTION
Introduction
This Final Office Action is in response to amendments and remarks filed on April 28, 2021, for the application with serial number 14/389,209.


Claims 1, 3, 18, 19, 21, and 22 are amended.
Claims 2 is canceled.
Claims 1, 3-6, 12, 13, and 15-25 are pending.

Response to Amendments/Remarks
35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the claims are subject matter eligible in accordance with the 2019 PEG.  The Applicant additionally refers to a number of court cases to support the Applicant’s arguments for subject matter eligibility.  As an initial matter, the Examiner notes that MPEP §2106 is the current authority for subject matter eligibility that the Office follows for analysis under 35 USC §101.  The present claims are rejected using MPEP §2106 as a reference. 
The Applicant submits that the claims are subject matter eligible because the claims are mischaracterized in the Non-Final Office Action as being directed to a method of organizing human activity which includes analyzing location data to determine a worker or individual’s path.  According to the Applicant, the characterization is unreasonable because the claims are not similar to the claims from Intellectual Ventures.  In response, the Examiner submits that direct parallels to the claims form Intellectual Ventures are not necessary to reasonably conclude that claims are directed to ‘managing personal behavior or relationships or interactions between people.  The claims have been characterized as such by the Examiner because the claims 
The Applicant further asserts that the claims provide a practical application of the abstract idea of flow line tracking.  However, the Applicant does not provide a rationale to support this assertion.  The Examiner maintains that additional elements of the claims do not provide a practical application of the abstract idea or significantly more than the abstract idea, for the reasons set forth, below.
The rejection of the claims for being directed to an ineligible abstract idea is accordingly updated and maintained.
35 USC §103 Rejections
The Applicant traverses the rejection of independent claims 1, 16, and 20 as being obvious over Breazeale in view of Rodgers and Yoshida; contending that Breazeale does not teach work information that includes article information with a number and a name related to past work of a worker.  As an initial matter, the Examiner points out that information, in and of itself, does not provide functionally distinct elements for the purposes of patentability.  Where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists. For example, a claim to a memory stick containing tables of batting averages, or tracks of recorded music, utilizes the intended computer system merely as a support for the information.  See MPEP §2111.05.  In the independent claims, the work information merely conveys a message and is not tied to any functional elements to provide a patentable, functional distinction from the prior 

determine whether each of the partial flow line data of the first and second pluralities of partial flow line data includes the place information which falls within a predetermined range from the arrangement place

Breazeale teaches this by using the gathered information to determine whether a worker stops near a patient location, as recited in ¶[0118].  The patient location is the ‘arrangement place,’ and the worker location is the ‘flow line data.’ Of course, identifying a location by name is not functionally required to make this determination.  However, by teaching the use of ‘location identifiers’ and ‘location names’ (see ¶[0147]); Breazeale reads on this limitation.  

The rejection of the dependent claims stands or falls with the rejection of the independent claims.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1, 3-6, 12, 13, and 15-25 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1, 3-6, 12, 13, and 15-25 are all directed to one of the four statutory categories of invention, the claims are directed to flow line tracking (as evidenced by the preamble of exemplary claim 1), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a)(2).  The limitations of exemplary claim 1 include:  “generate first image data;” “generate second image data;” “store[ ] key information and work information;” “generate . . . a first plurality of partial flow line data;” “generate . . . a second plurality of partial flow line data;” “extract a piece of the work information;” “determine . . . flow line data which includes flow line work information;” “generate . . . an interlinked track of the worker;” “extract a piece of [ ] article information;” “extract an arrangement place determined from the article information;” and “determine whether [ ] the partial flow line data . . . includes place information which falls within a predetermined range from the arrangement place.”  The steps are all steps for data input and data processing related to the abstract idea of flow line tracking that, when considered alone and in combination, are part of the abstract idea of flow line tracking.  The dependent claims further recite steps for data input and data manipulation (see claims 3-6, 12, 13, 15, 17-19, and 21-25) that are part of the abstract idea of flow line tracking.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which includes analyzing location data to determine a worker or individual’s path.  
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a memory and central processing unit in independent claim 1; and a memory and processor in independent claims 16 and 20). The claims do recite the use of cameras for collecting image data, but the role of the cameras in the claims amounts to insignificant extra-solution data gathering.  The cameras provide functions that amount to necessary data gathering in the claims.  See MPEP §2106.05(g).  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a memory and central processing unit in independent claim 1; and a memory and processor in independent claims 16 and 20) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101.
Furthermore: an element found to amount to insignificant extra-solution activity in step 2A of the subject matter eligibility analysis must be evaluated in step 2B to determine whether the element is well-understood, routine, and conventional in the field.  The use of cameras to collect image data was found to amount to insignificant extra-solution activity in step 2A.  The use of cameras to collect image data is well-understood, routine, and conventional; as evidenced by col 3, ln 47-60 of US 7,911,348 B2 to Rodgers.  That passage teaches the use of 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 4, 12, 13, 20, and 22-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0204434 A1 to Breazeale, Jr. (hereinafter ‘BREAZEALE’) in view of US 7,911,348 B2 to Rodgers (hereinafter ‘RODGERS’), and US 2008/0225121 A1 to Yoshida et al. (hereinafter ‘YOSHIDA’).

Claim 1 (Currently Amended)
BREAZEALE discloses a flow line tracking device (see ¶[0152]; a computer with memory).
BREAZEALE does not specifically disclose, but RODGERS discloses, comprising: 
a first camera having a first imaging range configured to generate first image data (see col 3, ln 47-60; data regarding the location and movement of staff can be gathered using any detection means known in the art including cameras); and
a second camera (see again col 3, ln 47-60; data regarding the location and movement of staff can be gathered using any detection means known in the art including cameras).
having a second imaging range different from the first imaging range, and configured to generate second image data (see ¶[0002]-[0003]; a monitoring system using multiple cameras with automatic adjustment of an imaging range for each camera).
BREZEALE further discloses at least one memory (see ¶[0152]; a computer with memory) that stores key information and work information, the key information encompassing at least one of worker information and work items, and the work information being associated with key information (see ¶[0118]; schedules for workers, including an appointment during a time); and 
a central processing unit (CPU) (see ¶[0152]; a processor that can process instructions for execution).
BREAZEALE does not specifically disclose, but RODGERS discloses, configured to: generate, using the first image data (see col 3, ln 47-60; data regarding the location and movement of staff can be gathered using any detection means known in the art including cameras).
BREAZEALE further discloses a first plurality of partial flow line data corresponding to a track of a worker (see ¶[0008]; location information gathered from transponders in ID badges or using GPS location sensing functionality.  See also ¶[0106]; a path followed by a worker).
BREAZEALE does not specifically disclose, but RODGERS discloses, generate, using the second image data (see col 3, ln 47-60; data regarding the location and movement of staff can be gathered using any detection means known in the art including cameras).
BREAZEALE discloses a healthcare management system that uses RFID tags to track locations of objects, patients, and workers using RFID tags.  RODGERS discloses monitoring performance in a health care facility that includes tracking location of staff using cameras.  It would have been obvious for one of ordinary skill in the art to use the known technique of 
The combination of BREAZEALE and RODGERS discloses tracking worker locations and movements using cameras.  YOSHIDA discloses a conventional monitoring system using multiple cameras with adjustable imaging ranges.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the adjustable imaging ranges as taught by YOSHIDA in the system executing the method of BREAZEALE and RODGERS with the motivation to reduce blind spots and monitor multiple regions (see YOSHIDA ¶[0002]-[0003]).
BREAZEALE further discloses, a second plurality of partial flow line data corresponding to the track of the worker (see ¶[0008]; location information gathered from transponders in ID badges or using GPS location sensing functionality.  See also ¶[0106]; a path followed by a worker);
extract a piece of the work information associated with a specific piece of the key information (see ¶[0118]-[0119]; identify appointments from a schedule using time data), 
determine, using the extracted piece of work information and the first and second pluralities of partial flow line data, flow line data which includes -flow line work information (see again ¶[0118]; correlate an appointment time with observed location if sufficiently near the patient location so as to infer that the caregiver was at the appropriate location), and 
generate, using the flow line data which includes flow line work information, an interlinked track of the worker (see ¶[0106]; show a path followed by a worker during the day.  See also ¶[0118]; correlate an appointment time with observed location if sufficiently near the patient location so as to infer that the caregiver was at the appropriate location);
wherein the work information is article information which includes an article number or an article name related to a past work of the worker (see ¶[0147]; location identifiers and locations names are correlated with each other),
wherein the at least one memory further stores article arrangement information representing an arrangement place of the article information (see again ¶[0147]; location identifiers and locations names are correlated with each other.  See also ¶[0008]; a patient bed with a transponder),
wherein the flow line work information is place information which represents a place related to a past movement of the worker (see ¶[0118]; location data for a worker), and
wherein the CPU is further configured to extract a pierce of the article information which is associated with a specific piece of the key information, extract an arrangement place determined from the article information based on the article arrangement information, and determine whether each of the partial flow line data of the first and second pluralities of partial flow line data includes the place information which falls within a predetermined range from the arrangement place (see again ¶[0118]; determine whether the observed location of worker stops is sufficiently near the data for the patient location).

Claim 3 (Currently Amended)
The combination of BREAZEALE, RODGERS, and YOSHIDA discloses the flow line tracking device according to claim 1.
BREAZEALE further discloses wherein the work information is log clock time information representing a clock time of a past work of the worker (see ¶[0118]; schedules for workers, including an appointment);
the flow line work information is time information which represents a clock time related to a past movement of the worker into the flow line data, and wherein the CPU is further configured to extract a piece of the log clock time information which is associated with the specific piece of the key information, and determine whether each of the partial flow line data of the first and second pluralities of partial flow line data includes time information which falls within a predetermined range from the log clock time information (see again ¶[0118]; identify an appointment around the time of each stop).

Claim 4 (Currently Amended)
The combination of BREAZEALE, RODGERS, and YOSHIDA discloses the flow line tracking device according to claim 1.
BREAZEALE further discloses wherein the CPU is further configured to detect flow line work action information representing a past work of the worker, from each of the partial flow line data of the first and second pluralities of partial flow line data (see ¶[0118]; a stop), and extract flow line work information included in the flow line work action information (see again ¶[0118]; a stop), and determine whether flow line work information included in first and second pluralities the plurality of partial flow line data satisfies a predetermined condition determined in accordance with the work information (see again ¶[0118]; correlate an appointment time with observed location if sufficiently near the patient location so as to infer that the caregiver was at the appropriate location).

Claim 12 (Currently Amended)
The combination of BREAZEALE, RODGERS, and YOSHIDA discloses the flow line tracking device according to claim 1.
BREAZEALE further discloses wherein the first and second pluralities of partial flow line data do not include the work information (see ¶[0008]; location information gathered from transponders in ID badges or using GPS location sensing functionality).

Claim 13 (Currently Amended)
The combination of BREAZEALE, RODGERS, and YOSHIDA discloses the flow line tracking device according to claim 4.
 wherein the past work of the worker represented by the flow line work action information indicates an action by the worker, the action being at least one of stopping, squatting, passing by a place where articles are arranged, stretching an arm, picking up an article on a shelf, bolting, drilling and cutting using tools, installing a component, or painting (see ¶[0064] and [0118]; a service registers each location at which a worker stopped for a sufficient predetermined time period.  See also ¶[0110]; location sensors are triggered by the passing of various objects in the facility that [sic] been provided with transponders).

Claim 20 (Currently Amended)
BREAZEALE discloses a flow line tracking device (see ¶[0152]; a computer with memory).
BREAZEALE does not specifically disclose, but RODGERS discloses, comprising: a plurality of cameras (see col 3, ln 47-60; data regarding the location and movement of staff can be gathered using any detection means known in the art including cameras).
The combination of BREAZEALE and RODGERS does not specifically disclose, but YOSHIDA discloses, each of the plurality of cameras having a different imaging range, and, the plurality of cameras being configured to generate image data (see ¶[0002]-[0003]; a monitoring system using multiple cameras with automatic adjustment of an imaging range for each camera).
BREAZEALE further discloses at least one memory (see ¶[0152]; a computer with memory) that stores key information and article information associated with each other (see ¶[0108]; a location of a worker compared to a location of a next appointment in the workers schedule.  See also ¶[0096]; time and location of mobile devices associated with health care workers.  See also ¶[0032]-[0033]; badges and equipment containing a transponder), the key information including at least one of worker information and work items (see ¶[0051]; a scheduling system with appointments for a worker), the article information including at least one of an article number and an article name related to a past work of the at least one worker (see ¶[0067] and [0071]; identifiers of objects with a unique code and timestamped data.  See also ¶[0096]; time and location of mobile devices associated with health care workers.  See also ¶[0032]-[0033]; badges and equipment containing a transponder); and 
at least one processor (see ¶[0152]; a computer with memory).
BREAZEALE does not specifically disclose, but RODGERS discloses, configured to: generate, using the image data (see col 3, ln 47-60; data regarding the location and movement of staff can be gathered using any detection means known in the art including cameras).
BREAZEALE discloses a healthcare management system that uses RFID tags to track locations of objects, patients, and workers using RFID tags.  RODGERS discloses monitoring performance in a health care facility that includes tracking location of staff using cameras.  It would have been obvious for one of ordinary skill in the art to use the known technique of location tracking as taught by RODGERS in the system executing the method of BREAZEALE with the motivation to track worker locations.
The combination of BREAZEALE and RODGERS discloses tracking worker locations and movements using cameras.  YOSHIDA discloses a conventional monitoring system using multiple cameras with adjustable imaging ranges.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the adjustable imaging ranges as taught by YOSHIDA in the system executing the method of BREAZEALE and RODGERS with the motivation to reduce blind spots and monitor multiple regions (see YOSHIDA ¶[0002]-[0003]).
BREAZEALE further discloses, a first plurality of partial flow line data corresponding to a track of the at least one worker, and a second plurality of partial flow line data corresponding to the track of the at least one worker (see ¶[0008]; location information gathered from transponders in ID badges or using GPS location sensing functionality.  See also ¶[0106]; a path followed by a worker), the first and second pluralities of partial flow line data including place information related to a past movement of the at least one worker (see ¶[0118]; location data for a worker), and the first and second pluralities of partial flow line data not including the worker information (see ¶[0008]; location information gathered from transponders in ID badges or using GPS location sensing functionality);
extract at least one of the article number and the article name associated with a specific piece of the key information (see ¶[0147]; location identifiers and locations names are correlated with each other.  See also ¶[0008] and [0045]; correlate billed events with time-location data for the patient and for various caregivers),
determine, using the extracted at least one of the article number and the article name, an arrangement place (see again ¶[0147]; location identifiers and locations names are correlated with each other.  See also ¶[0008]; a patient bed with a transponder);
select a partial flow line data, of the first and second pluralities of partial flow line data, including place information which falls within a predetermined range from the arrangement place (see again ¶[0118]; determine whether the observed location of worker stops is sufficiently near the data for the patient location), and 
generate, using the selected partial flow line data, an interlinked track of the at least one worker (see ¶[0106 and [0118]; show a path followed by a worker during the day and correlate an appointment time with observed location if sufficiently near the patient location so as to infer that the caregiver was at the appropriate location).

Claim 22 (Currently Amended)
The combination of BREAZEALE, RODGERS, and YOSHIDA discloses the flow line tracking device according to claim 20.
BREAZEALE further discloses wherein the worker information is log clock time information representing a clock time of a past work of the at least one worker (see ¶[0118]; schedules for workers, including an appointment);
The first and second pluralities of partial flow line data are time information which represents a clock time related to a past movement of the at least one worker, and wherein at least one processor is further configured to extract a piece of the log clock time information which is associated with the specific piece of key information, and determine whether each of the partial flow line data of the first and second pluralities of partial flow line data includes time information which falls within a predetermined range from the log clock time information (see again ¶[0118]; identify an appointment around the time of each stop).

Claim 23 (Currently Amended)
The combination of BREAZEALE, RODGERS, and YOSHIDA discloses the flow line tracking device according to claim 20.
BREAZEALE further discloses wherein the at least one processor is further configured to: detect flow line work action information representing a past work of the at least one worker , from each of the partial flow line data of the first and second pluralities of partial flow line data (see ¶[0118]; a stop);
extract flow line work information included in the flow line work action information (see again ¶[0118]; a stop); and 
determine whether flow line work information included in each of the partial flow line data of the first and second pluralities of partial flow line data satisfies a predetermined condition determined in accordance with article work information (see again ¶[0118]; correlate an appointment time with observed location if sufficiently near the patient location so as to infer that the caregiver was at the appropriate location).

Claim 24 (Currently Amended)
The combination of BREAZEALE, RODGERS, and YOSHIDA discloses the flow line tracking device according to claim 23.
 wherein the flow line work action information indicates an action by the at least one worker, the action being at least one of squatting, passing by a place where articles are arranged, stretching the arm, picking up the article on a shelf, or coming near a shelf (see ¶[0110]; location sensors are triggered by the passing of various objects in the facility that [sic] been provided with transponders).

Claim 25 (New)
The combination of BREAZEALE, RODGERS, and YOSHIDA discloses the flow line tracking device according to claim 1. 
BREAZEALE further discloses wherein the at least one memory stores the generated first and second pluralities of partial flow line data in a different location from where the key information and work information are stored (see ¶[0067]-[0068]; multiple servers, including a location server to track locations of various objects, and a billing server.  The system may be implemented in a modular manner to provide additional functionality), and 
the CPU is further configured to extract the first and second pluralities of partial flow line data (see again ¶[0118]; correlate an appointment time with observed location if sufficiently near the patient location so as to infer that the caregiver was at the appropriate location.  See also ¶[0013]; a database storing location data representing geographic locations for healthcare patients).

Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0204434 A1 to BREAZEALE, Jr., US 7,911,348 B2 to RODGERS, and US 2008/0225121 A1 to YOSHIDA et al. as applied to claim 1 above, and further in view of US 2006/0053043 A1 to Clarke (hereinafter ‘CLARKE’).

Claim 5 (Currently Amended)
the flow line tracking device according to claim 1.
The combination of BREAZEALE, RODGERS, and YOSHIDA does not specifically disclose, but CLARKE discloses, wherein the first at least one memory further stores determination priority level information associated with article work information, and wherein the CPU is further configured to make determinations in descending order from the article work information which has the highest priority level based on the determination priority level information (see ¶[0077]; maximize utilization of resources in the descending order from the highest priority task).
BREAZEALE discloses a healthcare management system that tracks workers based on tasks that they perform (see title, abstract, and ¶[0142]-[0143]).  CLARKE discloses assignment of tasks based on priority.  It would have been obvious for one of ordinary skill in the art at the time of invention to assign tasks based on priority as taught by CLARKE in the system executing the method of BREAZEALE with the motivation to maximize utilization of resources (see CLARKE ¶]0077]).  

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0204434 A1 to BREAZEALE, Jr., US 7,911,348 B2 to RODGERS, and US 2008/0225121 A1 to YOSHIDA et al. as applied to claim 1 above, and further in view of in view of US 2009/0207023 A1 to Kushida et al. hereinafter ‘KUSHIDA’).

Claim 6 (Currently Amended)
The combination of BREAZEALE, RODGERS, and YOSHIDA discloses a flow line tracking system comprising: the flow line tracking device according to claim 1.
The combination of BREAZEALE, RODGERS, and YOSHIDA does not specifically disclose, but KUSHIDA discloses, a communication terminal which generates information constituting a work log based on a wireless tag reader (see again ¶[0106]; radio tag reading means used to identify articles), and transmits the generated information to the CPU of the flow line tracking device (see ¶[0044] and Fig. 4; a sensor section and RFID tag reader communicating in a Local Area Network with an MPU).
BREAZEALE discloses a healthcare management system that uses RFID tags to track locations of objects, patients, and workers using RFID tags.  KUSHIDA discloses RFID tags and location detection using photo sensors to manage locations of articles.  It would have been obvious for one of ordinary skill in the art at the time of invention to use photo sensors as taught by KUSHIDA in the system executing the method of BREAZEALE with the motivation to manage the location of objects.

Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0204434 A1 to BREAZEALE, Jr., US 7,911,348 B2 to RODGERS, US 2008/0225121 A1 to YOSHIDA et al., and US 2006/0053043 A1 to CLARKE as applied to claims 1 and 5 above, and further in view of in view of US 2009/0160634 A1 to Alsop et al. (hereinafter ‘ALSOP).

Claim 15 (Currently Amended)
The combination of BREAZEALE, RODGERS, YOSHIDA, and CLARKE discloses the flow line tracking device according to claim 5.
The combination of BREAZEALE, RODGERS, CAVALLARO, YOSHIDA, and CLARKE does not specifically disclose, but ALSOP discloses, wherein the determination priority level information is determined based on at least one of a weight of an article or a total number of the article (see ¶[0003]; relative weight of containers may affect the sequence of loading the vessel).
BREAZEALE discloses a healthcare management system that tracks workers and provides assignments (see ¶[0061]).  Alsop discloses a location tracking system for truck .

Claims 16, 17, and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0204434 A1 to BREAZEALE, Jr. in view of US 7,911,348 B2 to RODGERS, US 2008/0225121 A1 to YOSHIDA et al., and US 2003/0171169 A1 to Cavallaro (hereinafter ‘CAVALLARO’).

Claim 16 (Currently Amended)
BREAZEALE discloses a flow line analysis tracking device 
BREAZEALE does not specifically disclose, but RODGERS discloses, comprising: a plurality of cameras (see col 3, ln 47-60; data regarding the location and movement of staff can be gathered using any detection means known in the art including cameras).
The combination of BREAZEALE and RODGERS does not specifically disclose, but YOSHIDA discloses, having different imaging ranges (see ¶[0002]-[0003]; a monitoring system using multiple cameras with automatic adjustment of an imaging range for each camera).
BREZEALE further discloses a first memory (see ¶[0152]; a computer with memory) that stores key information and article information associated with each other (see ¶[0108]; a location of a worker compared to a location of a next appointment in the workers schedule.  See also ¶[0096]; time and location of mobile devices associated with health care workers.  See also ¶[0032]-[0033]; badges and equipment containing a transponder), the key information including at least one of worker information and work items (see ¶[0051]; a scheduling system with appointments for a worker), the article information including at least one of an article number and an article name related to a past work of at least one worker (see ¶[0067] and [0071]; identifiers of objects with a unique code and timestamped data.  See also ¶[0096]; time and location of mobile devices associated with health care workers.  See also ¶[0032]-[0033]; badges and equipment containing a transponder); 
a second memory (see again ¶[0152]; a computer with memory) that stores a first plurality of partial flow line data, corresponding to a track of the at least one worker (see ¶[0008]; location information gathered from transponders in ID badges or using GPS location sensing functionality.  See also ¶[0106]; a path followed by a worker).
BREAZEALE does not specifically disclose, but RODGERS discloses, imaged by the plurality of cameras (see col 3, ln 47-60; data regarding the location and movement of staff can be gathered using any detection means known in the art including cameras), and 
a second plurality of partial flow line data, corresponding to the track of the at least one worker imaged by the plurality of cameras (see again col 3, ln 47-60; data regarding the location and movement of staff can be gathered using any detection means known in the art including cameras).
BREAZEALE discloses a healthcare management system that uses RFID tags to track locations of objects, patients, and workers using RFID tags.  RODGERS discloses monitoring performance in a health care facility that includes tracking location of staff using cameras.  It would have been obvious for one of ordinary skill in the art to use the known technique of location tracking as taught by RODGERS in the system executing the method of BREAZEALE with the motivation to track worker locations.
The combination of BREAZEALE and RODGERS discloses tracking worker locations and movements using cameras.  YOSHIDA discloses a conventional monitoring system using multiple cameras with adjustable imaging ranges.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the adjustable imaging ranges as taught by YOSHIDA in the system executing the method of BREAZEALE and RODGERS with 
BREAZEALE does not specifically disclose, but CAVALLARO discloses, the first and second pluralities of partial flow line data being based on filtered image data imaged by the plurality of cameras and then filtered (see ¶[0028]; a Kalman filter is used to filter location data to create locations representing the path of the ball.
The combination of BREAZEALE and RODGERS discloses tracking worker locations and movements using cameras.  CAVALLARO discloses filtering location and movement data to determine the path of an object.  It would have been obvious for one of ordinary skill in the art at the time of invention to filter location data as taught by CAVALLARO in the system executing the method of BREAZEALE and RODGERS with the motivation to determine movements and paths of workers (see BREAZEALE ¶[0106] and CAVALLARO ¶[0028]). 
BREAZEALE further discloses, and the first and second pluralities of partial flow line data including place information related to a past movement of the at least one worker (see ¶[0118]; location data for a worker); and 
at least one processor (see again ¶[0152]; a computer with memory configured to: 
extract at least one of the article number and the article name associated with the article information, the at least one of the article number and the article name being associated with a specific piece of the key information (see ¶[0147]; location identifiers and locations names are correlated with each other.  See also ¶[0008] and [0045]; correlate billed events with time-location data for the patient and for various caregivers), 
determine, using the extracted -at least one of the article number and the article name, an article arrangement place (see again ¶[0147]; location identifiers and locations names are correlated with each other.  See also ¶[0008]; a patient bed with a transponder);
select, using the first and second pluralities of partial flow line data, partial flow line data which includes place information which falls within a predetermined range from the article arrangement place (see again ¶[0118]; determine whether the observed location of worker stops is sufficiently near the data for the patient location), and 
generate, using the partial flow line data which includes the place information which falls within the predetermined range, an interlinked track of the at least one worker (see ¶[0106 and [0118]; show a path followed by a worker during the day and correlate an appointment time with observed location if sufficiently near the patient location so as to infer that the caregiver was at the appropriate location).

Claim 17 (Currently Amended)
The combination of BREAZEALE, RODGERS, YOSHIDA, and CAVALLARO discloses the flow line tracking device according to claim 16.
BREAZEALE further discloses wherein the first and second pluralities of partial flow line data do not include worker information (see ¶[0008]; location information gathered from transponders in ID badges or using GPS location sensing functionality).

Claim 19 (Currently Amended)
The combination of BREAZEALE, RODGERS, YOSHIDA, and CAVALLARO discloses the flow line tracking device according to claim 16. 
BREAZEALE further discloses wherein the key information is log clock time information representing a clock time of a past work of the at least one worker (see ¶[0118]; schedules for workers, including an appointment);
the first and second pluralities of partial flow line data are time information data which represents a clock time related to a past movement of the at least one worker, and wherein the at least one processor is configured to extract the log clock time information which is associated with the specific pierce of the key information, and determine whether each of the partial flow line data of the first and second pluralities of partial flow line data includes the time information which falls within a predetermined range from the log clock time information (see again ¶[0118]; identify an appointment around the time of each stop).

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0204434 A1 to BREAZEALE, Jr., US 7,911,348 B2 to RODGERS, , and US 2008/0225121 A1 to YOSHIDA et al. as applied to claim 20 above, and further in view of in view of US 2009/0063035 A1 to Mandel et al. (hereinafter ‘MANDEL’).

Claim 21 (Currently Amended)
The combination of BREAZEALE, RODGERS, and YOSHIDA discloses the flow line tracking device according to claim 20.
The combination of BREAZEALE, RODGERS, and YOSHIDA does not specifically disclose, but MANDEL discloses, wherein the arrangement place is at least one of warehouse coordinates, a shelf number, a grid number, or a cell number, the place information is at least one of warehouse coordinates, a shelf number, a grid number, or a cell number (see abstract and ¶[0020] & [0043]; paths to tasks in a warehouse, where coordinate information of items and works spaces is available in the managed space).
BREAZEALE discloses a healthcare management system that tracks workers and provides assignments (see ¶[0061]).  MANDEL discloses a method and apparatus for path planning and distance calculation that assigns pathways for workers in a warehouse using coordinates (see ¶[0035] and [0043]).  It would have been obvious for one of ordinary skill in the art to use coordinates as taught by MANDEL in the system executing the method of BREAZEALE with the motivation to assign work to workers in a warehouse environment.

Claims 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0204434 A1 to BREAZEALE, Jr., US 7,911,348 B2 to RODGERS, US 2003/0171169 A1 . as applied to claim 16 above, and further in view of in view of US 2009/0063035 A1 to MANDEL et al..

Claim 18 (Currently Amended)
The combination of BREAZEALE, RODGERS, YOSHIDA, and CAVALLARO discloses the flow line tracking device according to claim 16.
The combination of BREAZEALE, RODGERS, YOSHIDA, and CAVALLARO does not specifically disclose, but MANDEL discloses, wherein the arrangement place is at least one of warehouse coordinates, a shelf number, a grid number, or a cell number, and the place information is at least one of warehouse coordinates, a shelf number, a grid number, or a cell number (see abstract and ¶[0020] & [0043]; paths to tasks in a warehouse, where coordinate information of items and works spaces is available in the managed space).
BREAZEALE discloses a healthcare management system that tracks workers and provides assignments (see ¶[0061]).  MANDEL discloses a method and apparatus for path planning and distance calculation that assigns pathways for workers in a warehouse using coordinates (see ¶[0035] and [0043]).  It would have been obvious for one of ordinary skill in the art to use coordinates as taught by MANDEL in the system executing the method of BREAZEALE with the motivation to assign work to workers in a warehouse environment.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624